Title: From James Madison to John M. Forbes, 18 September 1824
From: Madison, James
To: Forbes, John M.


        
          Dear Sir
          Montpelier Sepr 18. 1824.
        
        I take the liberty for which I am sure the occasion will apologize of introducing to your kind attentions, the Reverend Herbert Marshall, a native Citizen of the UStates, and a Clergyman of the Protestant Episcopal Church. Having resided a few years ago in this Neighbourhood, I had an opportunity of knowing his worth, and he of forming a claim to this testimony of it. He has for a considerable period laboured under a complaint, which he hopes may be removed by a change of climate, and he makes choice of Buennos Ayres for the experiment; where being altogether a stranger, he will need the counsel & kindness, which it will be not less in your inclination than your power to afford him. Should he find it convenient to make other visits, in the Southern Region with a view to his health before he returns to the U. States, I would ask from you, in his behalf such recommendations, as may procure him the good offices of your Official Relatives or personal friends, in the places where he may need them. Be pleased to except [sic] Sir, the expression of my esteem & friendly respects
        
          (sigd) James Madison
        
      